

117 HR 5115 IH: To ensure funding for the improvement of the Coast Guard Yard in Baltimore, Maryland.
U.S. House of Representatives
2021-08-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5115IN THE HOUSE OF REPRESENTATIVESAugust 27, 2021Mrs. Luria introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo ensure funding for the improvement of the Coast Guard Yard in Baltimore, Maryland.1.Coast guard yard improvementOf the amounts authorized to be appropriated by section 4902(2)(A)(ii) of title 14, United States Code for each of fiscal years 2022 and 2023, $175,000,000 shall be made available to the Commandant to improve facilities at the Coast Guard Yard in Baltimore, Maryland, including improvements to dock, dry dock, capital equipment improvements, or dredging necessary to facilitate access to such Yard. 